Citation Nr: 9906268	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-41 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for tendinitis of the 
right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

The veteran served on active duty from May 1992 to April 
1993.

These matters are before the Board of Veteran's Appeals 
(Board) on appeal from an October 1993 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Petersburg, Florida, which denied the 
veteran's claims of entitlement to service connection for a 
right knee disorder, tinnitus, folliculitis of the left 
thigh, cervical dysplasia, vision loss, a right ankle 
disorder, headaches as a residual of a head injury, chest 
pain with respiratory infections and hearing loss.

On appellate review in May 1997, the Board denied entitlement 
to service connection for tinnitus and folliculitis of the 
left thigh, and granted entitlement to service connection for 
residuals of a head injury with headaches.  The issues of 
entitlement to service connection for a right knee disorder, 
right ankle disorder, and chest pain were remanded for 
additional development.  

After completing the Board's requested development and 
readjudicating the issues on appeal, the RO confirmed and 
continued the denials associated with the right knee, right 
ankle, and chest.  The RO also mailed to the veteran an 
August 1998 supplemental statement of the case (SSOC).  In 
the attached notification letter, the veteran, in part, was 
told before returning her records to the Board, she would be 
allowed a period of 60 days to make any comment she wished 
concerning the additional information, although the response 
time was optional.  No response was received.  In January 
1999, the veteran's case was certified for appeal and 
transferred to the Board.  

By a February 1999 letter, the veteran requested that her 
file be transferred from the Board back to the RO in St. 
Petersburg, Florida.  The veteran added that she wanted to be 
scheduled for a local hearing, covering the issues currently 
on appeal.  The veteran also requested a copy of the SSOC 
associated with her case.  

38 C.F.R. § 20.1304 (1998) states that an appellant and his 
or her representative, if any, will be granted a period of 90 
days following the mailing of notice to them that an appeal 
has been certified to the Board for appellate review and that 
the appellate record has been transferred to the Board, or 
until the date the appellate decision is promulgated by the 
Board, whichever comes first, during which they may submit a 
request for a personal hearing, additional evidence, or a 
request for a change in representation.  38 C.F.R. 
§ 20.1304(a).

In view of the foregoing, the record shows that within the 
allotted 90 day period and prior to the promulgation of a 
Board decision, the veteran, in writing, requested the 
scheduling of the hearing at the RO level.  As such, the 
Board finds that the veteran's request for a hearing was 
submitted in a timely fashion and, therefore, must be 
granted.  38 C.F.R. § 20.1304.

In order to ensure that the veteran's due process rights are 
met, the case is REMANDED to the RO for the following:

The RO should mail to the veteran a copy 
of the August 1998 SSOC and schedule a 
hearing at the RO for the veteran.  The 
RO, by letter, should inform the veteran 
of the date, time, and location of the 
hearing.  The RO should document all 
efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 4 -


